DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 have been examined.

Claim Objections
Claims 1-6 are objected to because of the following informalities:  In the third line of claim 1, there should be a comma after the word “display”.  In the sixth line, claim 1 recites “security equipment components”, but then in the eighth line has “the security system components”.  Furthermore, claim 2 recites “the security equipment components” in the second line; claim 3 recites “security system components” (without a “the”) in the second line; claim 4 recites “one or more security equipment components” (without a “the”) in the second and third lines; claim 5 recites “security equipment components” (without a “the”) in the second and third lines; and claim 6 recites “the security equipment components” in the fifth and sixth lines, and again in the seventh line.  There is presumably no real difference between security equipment components and security system components, so consistency would be preferable.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  In the second line of claim 6, “component m the security system” should be “component in the security system”.  In the third line of claim 6, “geo coordinate” should be “geo-coordinate”.  Appropriate correction is required.
s 7-11 are objected to because of the following informalities:  In the seventh line of claim 7, there should be a comma after the word “processor”.  In the seventh line of claim 7, “the final layout” would be better as “the final approved layout”, to avoid any ambiguity.  In the seventh line of claim 7, “for of the security equipment components” should be either “of the security equipment components” or “of the security equipment components”.  In the ninth line of claim 7, “association with” should be “associated with”.  In the thirteenth line of claim 7, “where the instructions include displaying” should be something like “where [or “wherein”] the instructions include instructions causing the processor to display”, since the instructions as such do not include the action.  Appropriate correction is required.
Claims 9, 10, and 11 are objected to because of the following informalities:  In the first line of claim 9, “The computer implemented implementation method” should be “The computer implemented method” for consistency, and with that corrected, “The computer implemented implementation method” in each of claims 10 and 11 should also be “The computer implemented method”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 3 recites the limitation “the purchasing system” in the second line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the purchasing system” in the second line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the purchasing system” in the second line.  There is insufficient antecedent basis for this limitation in the claim.  (Claim 6 recites “the purchasing system” in the fifth line, which has antecedent basis in claim 5, but could become a problem if claim 5 is amended.)
Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The problem is that in the eleventh through fifteenth lines of claim 7, the verb “presenting” does not appear 
For purposes of further examination, the section of claim will be taken as reciting “presenting by the computer-based installation system, by the processor executing instructions stored in the memory for installing the security equipment components on the property, wherein the instructions include instructions causing the processor to perform displaying on a display, an image showing the positioning of the security equipment components on the property based upon the geo-coordinate locations for each security equipment component”.  The comma after the word “display”, in Examiner’s opinion, enables the limitation to be parsed more clearly.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims recite a method of performing commercial interactions, which is an abstract idea in the category of certain methods of organizing human activity.  This judicial exception is not integrated into a practical application, as set forth below. The claims do not include 
The following 35 U.S.C. 101 analysis is performed in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register on January 7, 2019.  Claim 1 recites a computer-implemented method, and therefore falls within the statutory category of process, as do its dependents (Mayo test, Step 1).  Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, and specifically to commercial interactions under the field of organizing human activity without significantly more (Mayo test, Step 2A, Prong 1).  The claims recite a method of purchasing a security system.  This judicial exception is not integrated into a practical application because mere instructions to implement an abstract idea on a computer, or use a computer as a tool to perform an abstract idea, are not indicative of integration into a practical application, nor is linking the use of the judicial exception to a particular technological environment or field of use (Mayo test, Step 2A, Prong 2).  Adding insignificant extra-solution activity to the judicial exception is also not indicative of integration into a practical application.  The claims do not recite improvements to the functioning of a computer or to any other technology or technical field.  The claims do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  The claims do not recite applying the judicial exception with, or by the use of, a particular machine.  The claims do not recite effecting a transformation or reduction of a particular article to different state or thing.  The claims do not recite applying or using a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a Mayo test, Step 2A, Prong 2).
There are no additional elements recited in the claims to raise them to significantly more than the judicial exception.  In particular, the claims do not add a specific limitation other than what is well-understood, routine, and conventional activity in the field (Mayo test, Step 2B).  The detailed method recited in claims 1-6 is non-obvious over the prior art, but non-obviousness under 35 U.S.C. 103 is a different issue from eligibility under 35 U.S.C. 101.  The specific steps of the claims, such as presenting an image, presenting a recommended layout, enabling the purchase of the security system, etc., do not qualify, alone or in combination, to raise the claimed method to significantly more than an abstract idea.
Claim 1 recites a method for purchasing a security system, the method comprising: “enabling with the processor, the purchase of the security system components via a network connections coupled to the processor based upon a final approved layout of the security system on the image displayed on the display of the referenced location.”  This, together with the other claim elements, constitutes a commercial interaction, under “methods of organizing human activity,” a grouping of abstract ideas.  Claim 1 also recites “presenting, by a processor on a display, an image of a unique geo-coordinate referenced location for the installation of the security system from a memory coupled to the processor; presenting, by the processor on the display, a recommended layout for the plurality of security equipment components on the image of the unique geo-coordinate referenced location”.  The courts have recognized storing and retrieving information in memory as well-understood, routine, and conventional Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d at 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015).  Therefore, presenting an image from a memory coupled to the processor involves only well-understood, routine, and conventional functions and technology; storing and retrieving information in memory could not be well-understood, routine, and conventional if memories themselves were not well-understood, routine, and conventional.  The courts have recognized receiving or transmitting data over a network, e.g., using the Internet to gather data, as well-understood, routine, and conventional functions, in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Therefore, enabling purchase via a network connection requires only the use of well-understood, routine, and conventional functions and technology.  Inherently, recognized receiving or transmitting data over a network would not be possible without network connections, which must therefore also be well-understood, routine, and conventional.
Dunnahoo et al. (U.S. Patent Application Publication 2007/0239566) discloses (paragraph 15, with emphasis added), “In one embodiment, the display comprises a conventional TV or computer screen in any display technology now known or hereafter presentation of images on the display for perception by the user according to conventional well known techniques.”  Hence, presenting an image and a recommended layout need involve only well-understood, routine, and conventional technology.  Official notice is taken that processors are well-understood, routine, and conventional.  The limitations of claim 1, whether considered separately or in combination, do not raise the claimed invention to significantly more than an abstract idea.
Claim 2, which depends from claim 1, recites that the method further comprises the step of allowing a rearrangement of the recommended layout of the security equipment components on the image of the referenced location.  This need not be in itself technological, and a rearrangement of the recommended layout could be allowed using pencil on graph paper, or drawings in the sand with a stick.  The limitation of claim 2, whether considered separately or in combination with the limitations of claim 1, does not raise the claimed invention to significantly more than an abstract idea.  
Claim 3, which depends from claim 1, recites that the method further comprises the step of allowing, through [a] purchasing system, a change to the number of security equipment components on the recommended layout of the security system on the image of the referenced location.  This need not be in itself technological, and could be done using pencil on graph paper, or drawings in the sand with a stick.  The limitation of claim 3, whether considered separately or in combination with the limitations of claim 1, does not raise the claimed invention to significantly more than an abstract idea. 
Claim 4, which depends from claim 1, recites that the method further comprises the step of allowing, through [a] purchasing system, a change to the type of one or more 
Claim 5, which depends from claim 1, recites that the method further comprises the step of allowing, through [a] purchasing system, a selection of the final approved layout of the security equipment components on the image of the referenced location.  This need not be in itself technological, and could be done by a human being making a spoken selection, perhaps of approved layout made using pencil on graph paper, or drawn in the sand with a stick.  Claim 6, which depends from claim 5, recites that the method further comprises the steps of: assigning geo-coordinates to each security equipment component [in] the security system on the final approved layout based upon each security system component’s geo-coordinate position on the image relative to the unique geo-coordinates of the referenced location; associating, through the purchasing system, a unique identification for the purchase of the security equipment components on the final approved layout; and saving the geo-coordinates for each of the security equipment components based upon the final approved layout.  The assigning, associating, and saving steps are essentially abstract, and do not involve any particular technology.  It is noted that if the saving step is to be read as saving the geo-coordinates in a computer memory, or is amended to recite doing so, this would require only well-understood, routine, and conventional functions and technology, as set forth 
Claims 7-11 are not rejected under 35 U.S.C. 101.  Upon consideration, the recited operations are not directed to a mathematical concept or mental process; they could in a sense be described as organizing human activity, but not as fundamental economic principles or processes, nor as commercial or legal interactions.  The claimed method is deemed to be adjacent to teaching, or following rules or instructions, but not within the sphere of managing personal behavior or relationships, nor interactions between people (Mayo test, Step 2A, Prong One).  Therefore, claims 7-11 are patent-eligible under 35 U.S.C. 101. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, and 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 3 of U.S. Patent No. 10,769,692 in view of official notice.  Claim 1 of the instant application essentially corresponds to elements of claim 1 of the ‘692 patent (column 21, lines 21-36), while omitting other elements recited .   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chalker et al. (U.S. Patent Application Publication 2005/0125118) in view of Eich (U.S. Patent Application Publication 2011/0246338) and official notice.  As per claim 7, Chalker discloses a computer implemented method for installing a security system having a plurality of components on a property based upon a layout for the security equipment components, comprising presenting, by a computer-based installation system, instructions for installing the security equipment components (Abstract; paragraphs 16, 21, 31, 32, 36, and 38; Figure 3), wherein the instructions include displaying an image (paragraphs 21, 24, and 25).  Chalker does not disclose locating, through a computer-based installation system, in a memory coupled to a processor, the final layout for the security equipment components on the property based upon a unique identification associated with the plurality of security equipment components, However, Eich teaches providing a layout for equipment components based on an identification associated with one or more equipment components (paragraphs 32, 37, 56, 57, and 63; Figures 4A and 4B), and in particular teaches that the layout template may have been previously created, and may be retrieved(paragraph 57).  Eich further teaches memories storing data relevant to Eich’s invention, including array layout templates (paragraphs 43 and 49).  Eich does not expressly disclose locating a layout in a memory coupled to a processor, but official notice is taken that it is well-known to locate information in a memory (e.g., in using RAM).  Hence, it would have been obvious to .
Furthermore, Eich teaches that a particular layout is selected (paragraph 57); hence, it would have been obvious to one of ordinary skill in the art at the date of inventors’ filing or priority for the layout to be a final approved layout, for at least the obvious advantage of having the layout be satisfactory to a customer or other installer.
Chalker discloses displaying an image (paragraphs 21, 24, and 25), and Eich teaches geo-coordinates of components (paragraphs 23, 31, 57, 63); hence, it would have been obvious to one of ordinary skill in the art at the date of inventors’ filing or priority to display an image showing the positioning of the security equipment components on the property based upon the geo-coordinate locations for each the security equipment component, for at least the obvious advantage of readily showing the customer or other installer where the various components are to go.     
Eich teaches that GPS coordinates may be obtained by a GPS module of a mobile device when the mobile device is proximate an installed component, and that such absolute position information may be added to recorded information (in a corresponding cell in an array layout template) (paragraph 63).  Hence, it would have been obvious to one of ordinary skill in the art at the date of inventors’ filing or priority to register, after installation of the security equipment components on the property, the location where each of the security equipment components is installed on the property by recording the geo-coordinate tag of each security equipment component via a mobile device positioned near each security equipment component, for the obvious advantage 
As per claim 8, Chalker does not disclose verifying the proper location of each security equipment component by comparing the recorded geo-coordinate tag for each security equipment component with its corresponding geo-coordinate tag in the final approved layout, but official notice is taken that it is well known to perform verifications by comparing observed values to what the values are supposed to be.  Hence, it would have been obvious to one of ordinary skill in the art at the date of inventors’ filing or priority to verify the proper location of each security equipment component by comparing the recorded geo-coordinate tag for each security equipment component with its corresponding geo-coordinate tag in the final approved layout, for at least the obvious advantage of helping to determine whether the security system has been set up correctly, and being able to make corrections if required.
Claims 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chalker, Eich, and official notice as applied to claim 7 above, and further in view of Kiani et al. (U.S. Patent Application Publication 2007/0109115).  As per claim 9, Chalker does not disclose networking the security equipment components, but official notice is taken that it is well known to network machines or components.  Hence, it would have been obvious to one of ordinary skill in the art at the date of inventors’ filing or priority to network to network the security equipment components, for such obvious advantages of enabling alerts or other messages from any such component to be received and acted upon at a central system, and/or enabling the functioning of the components to be remotely monitored and tested. 

As per claim 10, Kiani teaches a periodic testing procedure (paragraph 26), making it obvious to one of ordinary skill in the art at the date of inventors’ filing or priority to program periodic maintenance for each security equipment component by performing additional integrity checks on each security equipment component at preset time intervals, for the obvious advantage of learning within a time interval, which should presumably not be excessive, of any malfunctions.
As per claim 11, neither Chalker nor Kiana expressly discloses initiating corrective steps to be taken on any security equipment component that fails to pass the integrity check (although Kiani teaches that a system can be configured for fault correction response [paragraph 22]), but official notice is taken that it is well known to initiate corrective steps to be taken in response to a machine or component thereof failing a test or otherwise not working.  Hence, it would have been obvious to one of ordinary skill in the art at the date of inventors’ filing or priority to initiate corrective steps to be taken on any security equipment component that fails to pass the integrity check, 

Non-Obvious Subject Matter
Claims 1-6 are rejected under 35 U.S.C. 101, and objected to for minor informalities; claims 3, 4, 5, and 6 are rejected under 35 U.S.C. 112; and claims 1, 3, and 4 are rejected for Double Patenting; but claims 1-6 recite non-obvious subject matter.
The following is a statement of reasons for the indication of non-obvious subject matter:  The closest prior art of record, Vaynriber et al. (U.S. Patent Application Publication 2014/0278281), discloses a computer-implemented method for presenting a security system having a plurality of security equipment components (e.g., paragraphs 80-82; Figures 11 and 12), the computer-implemented method comprising: presenting, by a computer-based presenting system an image of a location for facilitating the purchase of a security system (paragraphs 28, 70, and 75; Figures 8 and 10), where the location may correspond to unique geo-coordinates (paragraph 39).  Vaynriber is not very explicit about purchasing the security system, but does disclose another opportunity to up-sell service packages (paragraph 85).  Smith et al. (U.S. Patent Application Publication 2014/0136379) teaches selling an alarm/security system kit (paragraphs 69 and 70; Figured 6A and 6B).  Goad et al. (U.S. Patent Application Publication 2011/0137818) teaches recommending a security system for a household (paragraph 96).  Chalker et al. (U.S. Patent Application Publication 2005/0125118) teaches a user interface to aid system installation.  However, these and the other prior .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These two patents are entirely new, in that they were not made of record in the parent case.  Vega (U.S. Patent 10,776,528) discloses systems and methods for smart mapping.  Davies et al. (U.S. Patent 10,950,119) has been considered for possible double patenting; rejections not made.
The following U.S. patents were cited in the parent application, 15/744,992, now U.S. Patent 10,769,692, are made of record here as pertinent but not relied on:  Turner (U.S. Patent 7,161,481), Chalker et al. (U.S. Patent 7,221,267), Goad et al. (U.S. Patent 8,346,624), Davidson (U.S. Patent 8,655,593), Eich (U.S. Patent 8,626,616), Briant (U.S. Patent 9,347,789), Scalise et al. (U.S. Patent 9,398,413), Vaynriber et al. (U.S. Patent 10,073,929), Davies et al. (U.S. Patent 10,242,561), and Davies et al. (U.S. Patent 10,380,877).
The following U.S. patent application publications were cited in the parent application, 15/744,992, now U.S. Patent 10,769,692, are made of record here as pertinent but not relied on:  Witmer et al. (U.S. Patent Application Publication 2003/0023411), Turner (U.S. Patent Application Publication 2005/0285730), DiPerna et al., (U.S. Patent Application Publication 2006/0201964), Gurley et al. (U.S. Patent Application Publication 2006/0271952), Seeley et al. (U.S. Patent Application Publication 2007/0096902), Huang et al. (U.S. Patent Application Publication 
The following foreign patent publications were cited in the parent application, 15/744,992, now U.S. Patent 10,769,692, are made of record here as pertinent but not relied on: Ishida (JP 2008242745 A), Takeuchi (JP 2008305038 A), and Nagata (JP 2010152677 A).
The following non-patent literature publications were cited in the parent application, 15/744,992, now U.S. Patent 10,769,692, are made of record here as pertinent but not relied on: “Installation Instructions for the AE Universal Enclosure”, and Kessinger, “Hotel/Motel Fire Alarms and Detection”.
, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	December 6, 2021